                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RODD SOMMER and                                )
DEBORAH SOMMER,                                )
     Plaintiffs,                               )
                                               )
               v.                              )      CAUSE NO.: 2:19-CV-448-JTM-JEM
                                               )
ANTRANIK YEGUENIAN, MACK                       )
TRUCKING, INC., and MCKINNEY                   )
VEHICLE SERVICE, INC.,                         )
     Defendants.                               )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. On February 24, 2020, Defendants filed an

Unopposed Motion to Consolidate Two Actions [DE 23], requesting consolidation of the above-

captioned matter with the cause number 2:20-CV-38-JTM-JEM, Angela Burns v. Antranik

Yeguenian, Mack Trucking, Inc., and McKinney Vehicle Service, Inc. However, review of both

dockets reveals that the allegations are insufficient for demonstrating diversity of citizenship. The

Court has an ongoing duty to police its subject matter jurisdiction. Hay v. Ind. State Bd. of Tax

Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       Defendants Mack Trucking, Inc., and McKinney Vehicle Service, Inc., removed this action

to federal court. The Notice of Removal alleges that the Court’s original subject matter jurisdiction

is based on diversity of citizenship under 28 U.S.C. § 1332. Diversity jurisdiction exists when the

parties on each side of an action are citizens of different states, with no defendant a citizen of the

same state as any plaintiff, and the amount in controversy exceeds $75,000.00. 28 U.S.C. §

1332(a)(1). Defendants, in this case “the part[ies] seeking to invoke federal diversity jurisdiction .

. . bear[] the burden of demonstrating that the complete diversity and amount in controversy

requirements are met.” Chase v. Shop’n Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir.
1997) (citations omitted). Anything less can result in remand of a removed case to state court for

want of jurisdiction. Meyerson v. Showboat Marina Casino P’ship, 312 F.3d 318, 321 (7th Cir.

2002). For cases in federal court due to removal on the basis of diversity jurisdiction, “diversity must

exist both at the time of the original filing in state court and at the time of removal.” Altom

Transport, Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016) (citing Thomas v.

Gaurdsmark, Inc., 381 F.3d 701, 704 (7th Cir. 2004)).

       Regarding diversity of citizenship of the individual parties, Defendants assert that “Plaintiffs

are both citizens of the State of Indiana,” Notice of Removal ¶ 12 [DE 1], and “Defendant Antranik

Yeguenian is a citizen of the State of California.” Id. at ¶13. Defendants must advise the Court of

the domicile of Defendant Antranik Yeguenian and Plaintiffs Rodd Sommer and Deborah Sommer

at the time the Complaint, not just as of the date of removal to federal court.

       Accordingly, the Court ORDERS Plaintiff to FILE, on or before March 9, 2020, a

supplemental jurisdictional statement clarifying the citizenship of Rodd Sommer, Deborah Sommer,

and Antranik Yeguenian under 28 U.S.C. § 1332(c)(2) as outlined above.

       The Court TAKES UNDER ADVISEMENT the Unopposed Motion to Consolidate Two

Actions [DE 23] and REMINDS Plaintiffs that any response to the Notice of Consolidation is to be

filed by March 9, 2020.

       SO ORDERED this 26th day of February, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:    All counsel of record
